Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 9/1/2021 and 11/18/2021.
	Claims 1-11, 13, 15, 17, and 22 are pending.  Claims 1-10 are withdrawn from consideration.
	The previous rejection of claims 11-17, 19, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of applicant’s amendment.
	The previous rejection of claims 11, 15-17, 21, and 22 under 35 U.S.C. 102(1) as being anticipated by Wu et al. (CN103311586) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Wu 586, further in view of Long et al. (Journal of Power Sources 343 (2017) 188-196) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavinatto et al. (Applied Surface Science 458 (2018) 431–437).
Pavinatto discloses a solution comprising reduced graphene oxide (rGO), which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (63mg PVP) and ascorbic acid (1.4mg AA) in ethanol (page 432, Experimental section).  Pavinatto also discloses that the 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iskandar et al. (Mater. Res. Express 6 (2019) 025514, pages 1-10).
Iskandar discloses polyvinylpyrrolidone sulfur/reduced graphene oxide (S/rGO@PVP) composite, which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (PVP) and L-ascorbic acid (AA) (page 2, Experimental procedure). 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Journal of Macromolecular Science Part B: Physics, 54: 481–491, 2015).
Chen discloses poly(vinyl pyrrolidone) (PVP)/reduced graphene oxide (RGO) composites, which were synthesized by reducing graphene oxide in the PVP solution using reducing agent hydrazine (pages 482-483, Experimental).  
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claim Rejections - 35 USC § 103
Claims 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pavinatto et al. (Applied Surface Science 458 (2018) 431–437).
Pavinatto discloses a solution comprising reduced graphene oxide (rGO), which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (63mg PVP) and ascorbic acid (1.4mg AA) in ethanol (page 432, Experimental section).  Pavinatto also discloses that the rGO was then mixed with PVP in ethanol to give a final composition of mixed 4% PVP and 0.035% rGO nanofibers (w/v).  In the event that the disclosure of Pavinatto is insufficient to anticipate the claims, it would have nonetheless been obvious to the skilled artisan to arrive at the claimed composition as Pavinatto clearly discloses such composition which may contain each of the recited components within their ranges.  Product claims with numerical ranges which overlap prior art ranges were held to have 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11, 13, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iskandar et al. (Mater. Res. Express 6 (2019) 025514, pages 1-10).
Iskandar discloses polyvinylpyrrolidone sulfur/reduced graphene oxide (S/rGO@PVP) composite, which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (PVP) and L-ascorbic acid (AA) (page 2, Experimental procedure).  Iskandar also discloses that the S/rGO was mixed with PVP in a ratio of up to 70wt% and L-ascorbic acid in 0.64M is used for reducing the graphene oxide.  In the event that the disclosure of Iskandar is insufficient to anticipate the claims, it would have nonetheless been obvious to the skilled artisan to arrive at the claimed composition as Iskandar discloses such composition which may contain each of the recited components and “where the general conditions of a claim are disclosed in the prior art, it is not 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11, 13, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Journal of Macromolecular Science Part B: Physics, 54: 481–491, 2015).
Chen discloses poly(vinyl pyrrolidone) (PVP)/reduced graphene oxide (RGO) composites, which were synthesized by reducing graphene oxide in the PVP solution using reducing agent hydrazine. Chen discloses that the composites are produced by dissolving PVP powder (10 g) in distilled water (200 mL) to form a 5% solution and then, 20 mL PVP solution was added to 66.7, 133.3, 400, or 666.7 mL GO dispersion.  Chen also discloses that weight contents of GO in the composite were controlled to be 0.05, 0.1, 0.3, and 0.5 wt%.  (See pages 482-483, Experimental).  Chen does not disclose the weight content of the reducing agent hydrazine, however, a person skilled in the art would have been able to determine the amount of hydrazine needed to reduce the GO by routine experimentation.  It would have been obvious to the skilled artisan to arrive at the claimed composition based on Chen’s disclosure through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  “Where the general conditions of a claim are disclosed in the prior art, 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Response to Arguments
Applicant’s arguments filed 9/1/2021 and 11/18/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

2/16/2022